Exhibit 10.6

Amendment To Share Purchase Agreement

THIS AMENDMENT TO SHARE PURCHASE AGREEMENT ("Amendment") is made as of
October 1, 2003

BETWEEN:

DANIEL REITZIK

, an individual resident of the Province of British Columbia whose address is
Suite 003, 633 West 8th Avenue, Vancouver, BC, V5Z 1C3



OF THE FIRST PART

AND:

JASON JASPAR

, an individual resident of the Province of British Columbia whose address is
230 East 37th Avenue, Vancouver, BC, V5W 1E6



OF THE SECOND PART

AND:

ROBERT SKOKO

, an individual resident of the Province of British Columbia whose address is
8818 Erin Avenue, Burnaby, BC, V3N 4E9



OF THE THIRD PART

AND:

MURRAY SMITH

, an individual resident of the Province of British Columbia whose address is
6050 Granville Street, Vancouver, BC, V6M 3E1



OF THE FOURTH PART

AND:

CHRIS SARGENT

, an individual resident of the Province of British Columbia whose address is
Penthouse 8 - 1688 Robson Street, Vancouver, BC, V6G 1C7



OF THE FIFTH PART

AND:

MONTY REITZIK

, an individual resident of the Province of British Columbia whose address is
2095 26th Street, West Vancouver, BC, V7V 4K5



OF THE SIXTH PART

AND:

GEORGE and SOPHIE SPURR

, individual residents of the Province of British Columbia whose address is 7378
Granville Street, Vancouver, BC, V6P 4Y2



OF THE SEVENTH PART

AND:

ROBERT FOO

, an individual resident of the Province of British Columbia whose address is
4138 Staulo Crescent, Vancouver, BC, V6N 3S2



OF THE EIGHTH PART

AND:

JAN DRAKE

, an individual resident of the State of Washington whose address is Suite 211 -
1119 1st Avenue, Seattle, WA 98101



OF THE NINTH PART

AND:

EDDI SPONZA

, an individual resident of the Province of British Columbia whose address is
1010 Moody Avenue, North Vancouver, BC, V7L 4W7



OF THE TENTH PART

AND:

JON PETERS

, an individual resident of the Province of British Columbia whose address is
800 - 885 Dunsmuir Street, Vancouver, BC, V6C 1N5



OF THE ELEVENTH PART

AND:

RAYMOND MOL

, an individual resident of the Province of British Columbia whose address is
9035 - 162A Street, Surrey, BC, V4N 3L6



OF THE TWELFTH PART

AND:

MEGAN MCKENZIE

, an individual resident of the Province of British Columbia whose address is
2326 - 137th Street, Surrey, BC, V4A 9V1



OF THE THIRTEENTH PART

AND:

JENNIFER MCKENZIE

, an individual resident of the Province of British Columbia whose address is
2326 - 137th Street, Surrey, BC, V4A 9V1



OF THE FOURTEENTH PART

AND:

LOUISE SHAW

, an individual resident of the Province of British Columbia whose address is
1881 - 136A Street, Surrey, BC, V4A 9E9



OF THE FIFTEENTH PART

AND:

DEBRA MOL

, an individual resident of the Province of British Columbia whose address is
9035 - 162A Street, Surrey, BC, V4N 3L6



OF THE SIXTEENTH PART

AND:

CARMOL BUSINESS MANAGEMENT LTD.,

a company incorporated pursuant to the laws of British Columbia, having an
address at #58, 10038 - 150th Street, Surrey, BC, V3R 0M8



OF THE SEVENTEENTH PART

AND:

CONQUEST CONSULTING INC.

, a company incorporated pursuant to the laws of the Cayman Islands, having an
address at P.O. Box 1350, Hamilton, Bermuda HMNX



OF THE EIGHTEENTH PART

(Daniel Reitzik, Jason Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty
Reitzik, George and Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon
Peters, Raymond Mol, Megan McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol,
Carmol Business Management Ltd. and Conquest Consulting Inc. are hereinafter
referred to collectively as the "Vendors")

AND:

OCEAN VENTURES INC.

, an Alberta corporation whose address is Suite 110, 10851 Shellbridge Way,
Richmond, BC, V6X 2W8



(the "Purchaser")

OF THE NINETEENTH PART

Background

A. The Vendors and the Purchaser are all of the parties to that certain Share
Purchase Agreement (the "Share Purchase Agreement") dated July 21, 2003,
pursuant to which the Vendors propose to exchange all the issued and outstanding
securities in the capital of Digital Youth Network Inc. (the "Company") for
shares of the Purchaser;

B. Prior to completion of the transactions contemplated in the Share Purchase
Agreement, the Vendors and the Purchaser desire to modify the Share Purchase
Agreement as set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereto do hereby agree as follows:

1. DEFINITIONS

Capitalized terms used in this Amendment shall have the meaning attributed to
them in the Share Purchase Agreement unless otherwise specified in this
Amendment.

2. CLOSING DATE

The Closing Date shall be October 1, 2003.

3. CONQUEST CONSULTING INC.

Any reference in the Share Purchase Agreement or in any documents ancillary
thereto to "Conquest Consulting Inc.", "Conquest Consultants Inc." or "Conquest
Consulting Ltd.", a Bahamian corporation, shall be deemed to be a reference to
Conquest Consulting Inc., a body corporate organized pursuant to the laws of
Bermuda.

4. SCHEDULES

At the time that the Share Purchase Agreement was executed and delivered, the
schedules thereto were not attached. For greater certainty, the schedules
attached to this Amendment constitute all of the Schedules to the Share Purchase
Agreement and are hereby incorporated into the Agreement by this reference.

5. INDEMNITY FUND

Notwithstanding Section 3.6 of the Share Purchase Agreement, only 50% of the OCV
Shares held by Daniel Reitzik, Jason Jaspar and Robert Skoko shall be placed in
and shall be subject to the terms of the Indemnity Fund established pursuant to
Section 19 of the Share Purchase Agreement.

6. POST-CLOSING GOVERNANCE

Section 12.1 of the Share Purchase Agreement is hereby amended to reflect that
the Board of Directors of the Purchaser immediately after the Closing Date shall
consist of six members, each to hold office pursuant to the provisions of the
Share Purchase Agreement, the applicable laws of Alberta and the Articles of
Incorporation and By-laws of the Purchaser. Four of these six members shall be
the four current members of the Purchaser's Board of Directors (i.e., Grayson
Hand, Dennis Sinclair, Raymond Mol and Jerry McKenzie). The other two members
shall be nominated by the Vendor Representative, whose initial nominees are
Roland Sartorius and Daniel Reitzik. The provisions of this Section 4.1
prescribing the structure of the Purchaser's Board shall expire on the earlier
of (i) the first anniversary of the Closing Date; or (ii) the date of the
Purchaser's next annual general meeting of shareholders.

7. FINDERS FEE

Section 14 of the Share Purchase Agreement is amended by deleting any reference
to Stephen Barley and by inserting, in Mr. Barley's place and stead, CHM
Consulting Inc. as to 150,000 shares, 634008 B.C. Ltd. as to 150,000 shares and
Zoltan Szoke as to 150,000 shares. These shares will continue to be issued at a
deemed issue price of U.S.$0.25 per share as a finders' fee. These common shares
shall not be registered shares, shall be subject to the restrictions described
in Section 3.3 of the Share Purchase Agreement and shall bear the legends set
forth in the first paragraph of Section 3.8 of the Share Purchase Agreement.

8. INDEMNITY FUND

The second sentence of Section 19.1 is hereby modified to reflect that the
"Pledgors" consist of only Daniel Reitzik, Jason Jaspar and Robert Skoko.

9. GENERAL

9.1 Proper Law

This Amendment will be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of British Columbia.

9.2 Counterparts

This Amendment may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

9.3 Electronic Means

Delivery of an executed copy of this Amendment by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Amendment as of
the date set forth on page one of this Amendment.

9.4 Ratification

Except as expressly modified by this Amendment, the Share Purchase Agreement
remains in full force and effect.

The parties have executed this Amendment as of the date and year first above
written.

SIGNED, SEALED and DELIVERED by DANIEL REITZIK in the presence of:

/s/ Ethan Minsky
Signature
Ethan Minsky
Print Name
800 - 885 West Georgia Street
Address
Vancouver, BC V6C 3H1
Barrister & Solicitor
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Daniel Reitzik
DANIEL REITZIK



SIGNED, SEALED and DELIVERED by JASON JASPAR in the presence of:

/s/ Ethan Minsky
Signature
Ethan Minsky
Print Name
800 - 885 West Georgia Street
Address
Vancouver, BC V6C 3H1
Barrister & Solicitor
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jason Jaspar
JASON JASPAR



SIGNED, SEALED and DELIVERED by ROBERT SKOKO in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Robert Skoko
ROBERT SKOKO



SIGNED, SEALED and DELIVERED by MURRAY SMITH in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Murray Smith
MURRAY SMITH



SIGNED, SEALED and DELIVERED by CHRIS SARGENT in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Chris Sargent
CHRIS SARGENT



SIGNED, SEALED and DELIVERED by MONTY REITZIK in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Monty Reitzik
MONTY REITZIK



SIGNED, SEALED and DELIVERED by GEORGE and SOPHIE SPURR in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)




/s/ George Spurr
GEORGE SPURR



/s/ Sophie Spurr
SOPHIE SPURR



SIGNED, SEALED and DELIVERED by ROBERT FOO in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Robert Foo
ROBERT FOO



SIGNED, SEALED and DELIVERED by JAN DRAKE in the presence of:

/s/ Ethan Minsky
Signature
Ethan Minsky
Print Name
800 - 885 West Georgia Street
Address
Vancouver, BC
Barrister & Solicitor
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jan Drake
JAN DRAKE



SIGNED, SEALED and DELIVERED by EDDI SPONZA in the presence of:

/s/ Jason Jaspar
Signature
Jason Jaspar
Print Name
230 East 37th Avenue
Address
Vancouver, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Eddi Sponza
EDDI SPONZA



 

SIGNED, SEALED and DELIVERED by RAYMOND MOL in the presence of:

/s/ Robert Skoko
Signature
Robert Skoko
Print Name
8818 Erin Avenue
Address
Burnaby, BC V3W 4E9
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Raymond Mol
RAYMOND MOL



 

SIGNED, SEALED and DELIVERED by LOUISE SHAW in the presence of:

/s/ Patrick Moran
Signature
Patrick Moran
Print Name
12753 15 Avenue
Address
Surrey, BC V4A 1K5
Telecommunication Consultant
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Louise Shaw
LOUISE SHAW



SIGNED, SEALED and DELIVERED by MEGAN MCKENZIE in the presence of:

/s/ Patrick Moran
Signature
Patrick Moran
Print Name
12753 15 Avenue
Address
Surrey, BC V4A 1K5
Telecommunications Consultant
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Megan McKenzie
MEGAN MCKENZIE



SIGNED, SEALED and DELIVERED by JENNIFER MCKENZIE in the presence of:

/s/ Patrick Moran
Signature
Patrick Moran
Print Name
12753 15 Avenue
Address
Surrey, BC V4A 1K5
Telecommunications Consultant
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jennifer McKenzie
JENNIFER MCKENZIE



SIGNED, SEALED and DELIVERED by DEBRA MOL in the presence of:

/s/ Robert Skoko
Signature
Robert Skoko
Print Name
8818 Erin Avenue
Address
Burnaby, BC
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Debra Mol
DEBRA MOL



SIGNED, SEALED and DELIVERED by JON PETERS in the presence of:


Signature

Print Name

Address



Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)







JON PETERS

CARMOL BUSINESS MANAGEMENT LTD.



Per:
/s/ Raymond Mol
Authorized Signatory



CONQUEST CONSULTING INC.



Per:
/s/ Chris Sargent
Authorized Signatory



OCEAN VENTURES INC.



Per:
/s/ Raymond Mol
Authorized Signatory



 

 

SCHEDULE 1

DIGITAL YOUTH NETWORK INC.

FINANCIAL STATEMENTS

May 31, 2003

(Stated in US Dollars)

(Unaudited - Prepared by Management)

DIGITAL YOUTH NETWORK INC.


BALANCE SHEET
May 31, 2003
(Stated in US Dollars)
(Unaudited - Prepared by Management)



 

ASSETS

 

 

Current

 

 

Cash

 

$20,700

GST receivable



13,817

Merchandise and cell phones



46,748

Prepaid expenses

 

2,553

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83,818

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital assets

 

3,118

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licensing agreement

 

2,998

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$89,934

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]
[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIABILITIES

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts payable

 

$47,455

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan payable - Ocean Ventures Inc.

 

134,958

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

182,413

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHAREHOLDERS' DEFICIENCY

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Share capital

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized:

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15,000,000 Common shares without par value

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issued:

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10,697,008 Common shares

 

257,145

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deficit

 

(349,624)

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(92,479)

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$89,934

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]
[line.gif]

DIGITAL YOUTH NETWORK INC.


STATEMENT OF LOSS AND DEFICIT
for the nine months ended May 31, 2003
(Stated in US Dollars)
(Unaudited - Prepared by Management)



 

 

 

 

Revenue

 

$44,054

[line.gif]

Expenses

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advertising and promotion

                                                                               
                                         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amortization

                                                                               
                                         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank charges and interest

 

1,230

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consulting fees

 

37,760

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign exchange

 

16,545

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Management fees

 

76,929

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Merchandise and cell phones

 

112,915

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office, telephone and miscellaneous

 

8,940

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Professional fees

 

8,983

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rent

 

14,842

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Travel and entertainment

 

13,348

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

308,162

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net loss for the period

 

264,108

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deficit, beginning of period

 

(85,516)

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deficit, end of period

 

(349,624)

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[line.gif]
[line.gif]

 

 

 

                                                                               
                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2

PURCHASER'S CLOSING CERTIFICATE

BRING-DOWN CERTIFICATE

OF

OCEAN VENTURES INC.

TO:

Daniel Reitzik, Jason Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty
Reitzik, George and Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon
Peters, Raymond Mol, Megan McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol,
Carmol Business Management Ltd., and Conquest Consulting Inc. (the "Vendors")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between the Vendors and Ocean
Ventures Inc. (the "Corporation"). Capitalized terms used in this Certificate
and not defined herein shall have the meanings given to them in the Purchase
Agreement.

I, Raymond Mol, certify in my capacity as an officer of the Corporation and
without any personal liability that:

1. I am the President and a Director of the Corporation and as such have
knowledge of the matters certified to herein.

2. The representations and warranties of the Corporation contained in the
Purchase Agreement are materially true and correct on this date with the same
effect as if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Corporation required by the Purchase Agreement to be performed, satisfied
or complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Raymond Mol
President and Director



SCHEDULE 3

VENDORS' CLOSING CERTIFICATES

BRING-DOWN CERTIFICATE

OF

DANIEL REITZIK



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Daniel Reitzik



 

BRING-DOWN CERTIFICATE

OF

JASON JASPAR



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Jason Jaspar



 

 

BRING-DOWN CERTIFICATE

OF

ROBERT SKOKO



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Robert Skoko



 

BRING-DOWN CERTIFICATE

OF

MURRAY SMITH



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.





Murray Smith

 

BRING-DOWN CERTIFICATE

OF

CHRIS SARGENT



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Chris Sargent



 

BRING-DOWN CERTIFICATE

OF

MONTY REITZIK



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Monty Reitzik



 

BRING-DOWN CERTIFICATE

OF

GEORGE AND SOPHIE SPURR



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned do hereby jointly certify that:

1. They have knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






George Spurr





Sophie Spurr

 

BRING-DOWN CERTIFICATE

OF

ROBERT FOO



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Robert Foo



 

BRING-DOWN CERTIFICATE

OF

JAN DRAKE



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Jan Drake



 

BRING-DOWN CERTIFICATE

OF

EDDI SPONZA



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Eddi Sponza



 

BRING-DOWN CERTIFICATE

OF

JON PETERS



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Jon Peters



 

BRING-DOWN CERTIFICATE

OF

RAYMOND MOL



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. He has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Raymond Mol



 

BRING-DOWN CERTIFICATE

OF

MEGAN McKENZIE



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. She has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Megan McKenzie



 

BRING-DOWN CERTIFICATE

OF

JENNIFER McKENZIE



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. She has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Jennifer McKenzie



 

BRING-DOWN CERTIFICATE

OF

LOUISE SHAW



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. She has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Louise Shaw



 

BRING-DOWN CERTIFICATE

OF

DEBRA MOL



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. She has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.






Debra Mol



 

BRING-DOWN CERTIFICATE

OF

CARMOL BUSINESS MANAGEMENT LTD.



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. It has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.



Carmol Business Management Ltd.

Per:


Name:
Title:

 

BRING-DOWN CERTIFICATE

OF

CONQUEST CONSULTING INC.



--------------------------------------------------------------------------------



TO: Ocean Ventures Inc. (the "Purchaser")

This Certificate is delivered pursuant to the Share Purchase Agreement (the
"Purchase Agreement") made as of July 21, 2003, as amended by an Amendment to
Share Purchase Agreement dated October 1, 2003, between Daniel Reitzik, Jason
Jaspar, Robert Skoko, Murray Smith, Chris Sargent, Monty Reitzik, George and
Sophie Spurr, Robert Foo, Jan Drake, Eddi Sponza, Jon Peters, Raymond Mol, Megan
McKenzie, Jennifer McKenzie, Louise Shaw, Debra Mol, Carmol Business Management
Ltd., and Conquest Consulting Inc. (collectively, the "Vendors") and Ocean
Ventures Inc. (the "Purchaser"). Capitalized terms used in this Certificate and
not defined herein shall have the meanings given to them in the Purchase
Agreement.

The undersigned does hereby certify that:

1. It has knowledge of the matters certified to herein.

2. The representations and warranties of the Vendors contained in the Purchase
Agreement are materially true and correct on this date with the same effect as
if made on and as of this date.

3. Each and all of the terms, covenants, conditions, agreements and obligations
of the Vendors required by the Purchase Agreement to be performed, satisfied or
complied with on or before the Closing Date have been performed, satisfied or
complied with.

DATED

this 1st day of October, 2003.



Conquest Consulting Inc.

Per:


Name:
Title:

 

 

SCHEDULE 4

ARTICLES OF CONTINUANCE OF THE COMPANY

Industry Canada

Canada Business Corporations Act

Industrie Canada

Loi canadienne sur
les societes par actions

ELECTRONIC TRANSACTION REPORT
ARTICLES OF CONTINUANCE
(SECTION 187)

RAPPORT DE LA TRANSACTION ELECTRONIQUE
CLAUSES DE PROROGATION
(ARTICLE 187)

Processing Type - Mode de traltement: E-Commerce/Commerce-E



Request Number: 1113772
Numéro de Demande:



1 - Name of corporation

Denomination de la societe

DIGITAL YOUTH NETWORK INC.

2 - The province or territory in Canada where the registered office is to be
situated

La province ou le territoire Canada ou se situera le siege social

BC

3 - The classes and any maximum number of shares that the
corporation is authorized to issue

Categories et tout nombre maximal d'actions que la
societe est autorisee a emettre

The annexed Schedule A is incorporated in this form.
L'annexe A ci-jointe fait partie integrante de la presente formule.

4 - Restrictions, if any, on share transfers

Restrictions sur le transfert des actions, s'il y a lieu

The annexed Schedule B is incorporated in this form.
L'annexe B ci-jointe fait partie intgrante de la presente formule.

5 - Number (or minimum and maximum number) of directors

Nombre (ou nombre minimal et maximal) d'administrateurs

Minimum: 3 Maximum: 5

6 - Restrictions, if any, on business the corporation may carry on

Limites imposees a l'activite commerciale de la societe, s'il y a lieu

The annexed Schedule C is incorporated in this form.
L'annexe C ci-jointe fait partie integrante de la presente formule.

7 - (1) If the corporation is changing its name on this continuance, what was
the corporation's previous name?

(1) Si la societe change sa denomination sociale avec cette prorogation, quelle
etalt sa denomination social anterieure?

PCS Media Inc.

(2) Details of incorporation

(2) Details de la constitution

The annexed Schedule D is incorporated in this form.
L'annexe D ci-jointe fait partie integrante de la presente formule.

8 - Other provisions, if any

Autres dispositions, s'il y a lieu

The annexed Schedule E is incorporated in this form.
L'annexe E ci-jointe fait partie integrante de la presente formule.

Date

Signature

Title - Titre

2002/11/12

/s/ DANIEL RIETZIK

Director

FOR DEPARTMENTAL USE ONLY - A L'USAGE DU MINISTERE SEULEMENT
Corporation No. - No. de la societe

Filed - Deposee

IC 3247 (01-95) (cca 1391)

SCHEDULE / ANNEX A

An unlimited number of Common Shares without par value.

SCHEDULE / ANNEX B

Restrictions on the transfer of shares

(1) The directors may in their absolute discretion decline to register any
transfer of shares and shall not be required to disclose their reasons therefor.

(2) No shares shall be transferred by any shareholder, or the personal
representative of any deceased shareholder or the trustee in bankruptcy of any
bankrupt shareholder, or the liquidator of a shareholder that is a body
corporate, except under the following conditions:

(a) A person (herein called the "proposing transferor") desiring to transfer any
shares shall give notice in writing (herein called the "transfer notice") to the
Corporation that the proposing transferor desires to transfer the shares. The
transfer notice shall specify the number of shares that the proposing transferor
desires to transfer, the price, which shall be expressed in lawful money of
Canada, and the terms of payment upon which the proposing transferor is prepared
to transfer the share and shall constitute the Corporation the agent of the
proposing transferor for the sale thereof to any shareholder or shareholders of
the Corporation at that price and upon those terms. The transfer notice shall
also state whether or not the proposing transferor has received an offer to
purchase the shares or any of them from, or proposes to sell the shares or any
of them to, any particular person or persons who are not shareholders and if so
the names and addresses of such persons shall be specified in the transfer
notice. The transfer notice shall constitute an offer by the proposing
transferor to the other shareholders holding shares of the class or classes
included in the transfer notice and shall not be revocable except with the
sanction of the directors. If the transfer notice pertains to shares of more
than one class, then the consideration and terms of payment for each class of
shares shall be stated separately in the transfer notice.

(b) The directors shall forthwith upon receipt thereof transmit the transfer
notice to each of the shareholders, other than the proposing transferor, holding
shares of the class or classes set forth in the transfer notice and request each
shareholder to whom the transfer notice is sent to state in writing within 14
days from the date of the transfer notice whether such shareholder is willing to
accept any, and if so, the maximum number of shares such shareholder is willing
to accept at the price and upon the terms specified in the transfer notice. A
shareholder shall only be entitled to purchase shares of the class or classes
held by such shareholder.

(c) Upon the expiration of the 14-day notice period referred to in paragraph
(b), if the directors have received from the shareholders entitled to receive
the transfer notice sufficient acceptances to take up the full number of shares
offered by the transfer notice and, if the transfer notice includes shares of
more than one class, sufficient acceptances from the shareholder of each class
to take up the full number of shares of each class offered by the transfer
notice, the directors shall thereupon apportion shares so offered among the
shareholders so accepting and so far as may be, pro rata, according to the
number of shares held by each of them respectively, and in the case of more than
one class of shares, then pro rata in respect of each class. If the directors
have not received sufficient acceptances as aforesaid, they may, but only with
the consent of the proposing transferor who shall not be obliged to sell to
shareholders in the aggregate less than the total number of shares of one or
more classes of shares offered by the transfer notice, apportion the shares so
offered among the shareholders so accepting so far as may be according to the
number of share held by each respectively but only up to the amount accepted by
such shareholders respectively. Upon any such apportionment being made the
proposing transferor shall be bound upon payment of the price to transfer the
shares to the respective shareholders to whom the directors have apportioned
same. If, in any case, the proposing transferor, having become so bound fails in
transferring any share, the Corporation may receive the purchase money for that
share and shall upon receipt cause the name of the purchasing shareholder to be
entered in the register as the holder of the shares and cancel the certificate
of the share held by the proposed transferor, whether the same shall be produced
to the Corporation or not, and shall hold such purchase money in trust for the
proposing transferor. The receipt of the Corporation for the purchase money
shall be a good discharge to the purchasing shareholder and upon entry of the
name of the purchasing shareholder in the register in respect of the shares to
purchased, the validity of the proceedings shall not be questioned by any
person.

(d) If some or all of the shares offered are not sold under the preceding
Articles within the 14 day period referred to in paragraph (b), the proposing
transferor shall be at liberty for a period of 90 days thereafter to transfer to
any person such of the shares so offered as are not sold at a price less that is
not less than that specified in the transfer notice or on terms m ore favourable
to a purchaser than those specified in the transfer notice.

(e) The foregoing provisions as to transfer do not apply:

(i) if before the proposed transfer of shares is made, the proposing transferor
obtains consents to the proposed transfer from shareholders, who at the time of
the transfer are the registered holders of two-thirds or more of the issued
shares of the class to be transferred or if the shares comprise more than one
class, then from the registered holders of two-thirds or more of the shares of
each class to be transferred and such consent shall be taken to be a waiver of
the application of the preceding provisions as regards such transfer; or

(ii) to a transfer of shares desired to be made merely for the purpose of
effectuating the appointment of a new trustee for the owner thereof, provided
that his is proved to the satisfaction of the directors.

SCHEDULE / ANNEX C

None

SCHEDULE / ANNEX D

Incorporated on October 4, 2001 - British Columbia

SCHEDULE / ANNEX E

None

SCHEDULE 5

MATERIAL ASSETS, CONTRACTS AND AGREEMENTS

Software License Agreement, dated October 11, 2002, between Profilium Inc. (the
"Licensor") and PCS Media Inc. (the "Licensee") for use in North America in
association with the PCS Media trademark or trade-name. The term of the License
shall commence on the date the Agreement takes effect and shall terminate one
year thereafter, with an option to renew for two successive terms of two years.

Distribution and Wholesale Agreement, dated June 20, 2003, between Digital Youth
Network Inc. and Microcell Solutions Inc. The initial term of the agreement
shall be 12 months commencing on June 20, 2003. At the expiration of the initial
term, the agreement shall be automatically renewed for successive 12 month
periods, unless either party provides written notice at least 30 days prior to
the expiry date of the initial term or any renewal thereof.

Digital Youth Networks Assets List (attached).

 

 

Digital Youth Network Assets List

















Surrey Location

Vancouver Location

Ontario

Sales Team

Data Centre

Totals





























Assets List













Computer Equipment

4,500

2,500

2,500

7,000

30,000

46,500

Software



5,000





5,000



Furniture

1,500

1,000







2,500

TV & Stereo

1,000









1,000

Inventory

19,645

19,645

43,152





82,442

Fixtures

1,500

1,500







3,000

Phone / Fax Machines

500

500

500





1,500













0













0













0













0













0













0













0













0













0













0













0













0













0

Total Assets List

28,645

30,145

46,152

7,000

35,000

136,942

 

 

SCHEDULE 6

LEASES

Temporary Occupancy License Agreement for Surrey Place Shopping Centre, dated
September 12, 2002 between Surrey City Centre Mall Ltd., Surrey Place (the
"Licensor")and PCS Media Corporation dba Digital Youth (the "Licensee"), with
respect to Unit 564 - 2659 Central City, Surrey, BC V3T 2W1. The term of the
License Agreement is for a period of one year coming November 1, 2002 and ending
October 30, 2003, unless earlier terminated by the Licensor. Upon expiration of
the term the Licensee may operate month to month or as determined by the
Licensor, based on a monthly review by the Licensor.

Short Term Lease Agreement, dated May 23, 2003, between Henderson Development
(Canada) Ltd. (the "Landlord") and Digital Youth Network Inc. (the "Tenant"),
with respect to the premises in International Village, Unit 2055 - 88 West
Pender Street, Vancouver, BC.

License to Occupy and Support Agreement, dated for reference July 25, 2003,
between Digital Youth Network Inc. and Wireless With You Corp., whereby Digital
Youth is granted a non-exclusive license to occupy up to an aggregate of 100
square feet of space at each of the following premises located in Ontario for a
term of three months commencing July, 2003 and ending October, 2003:

1. 281 Scarborough Road, Toronto, Ontario M4E 3M9

2. 1530 Albion Road, Unit 37J, Etobicoke, Ontario M9V 1B4

3. 499 Main Street South, Brampton, Ontario L6Y 1N7

SCHEDULE 7

EMPLOYEES

Gloria Pgnaotta

$8.50 per hour

Amy-Jill

$8.50 per hour

Sara-Jane Aboussafy

$8.50 per hour

Tara Mol

$8.50 per hour

Tessa Mol

$8.50 per hour

Jordan Balbirnie

$8.50 per hour

Bryan Neebra

$8.00 per hour

Jolie Fairservice

$10.00 per hour

Tamara Soogrim

$9.00 per hour

Megha Sawhney

$8.00 per hour

Mahomed Abdulla

$8.00 per hour

Diana Da Mota

$8.00 per hour

Steve Harrison

$8.00 per hour

Sean McPherson

$8.00 per hour

Dan Reitzik

$7,000 per month

Jason Jaspar

$6,000 per month

Rob Skoko

$6,000 per month

Jeff Pryputsch

$3,000 per month

Edward Skoko

$3,000 per month

David Hendricks

$3,000 per month

Gordon Main

$2,500 per month

Adrian Beer

$3,000 per month

SCHEDULE 8

PRO-FORMA FINANCIAL GOALS

During the period beginning January 1, 2003 and ending December 31, 2003,
Digital Youth Network Inc. must have 40,000 connected and in service subscribers
and it must have booked revenue, calculated in accordance with GAAP, of at least
$1,000,000 (Canadian $).

SCHEDULE 9

LICENSES AND PERMITS

2003 Business Licence No. 03-507489 issued by the City of Vancouver covering the
period January 1, 2003 to December 31, 2003, for the business address of Unit
2055, 88 West Pender Street, Vancouver, BC.

2003 Business License No. 107753 issued by the City of Surrey covering the
period October 21, 2002 to October 20, 2003, for the business address of Unit
564, 2659 Surrey Place Mall, Surrey, BC.

SCHEDULE 10

PRO FORMA EMPLOYMENT CONTRACT

EMPLOYMENT CONTRACT

AGREEMENT made the ____ day of October, 2003

B E T W E E N:

_________________________________________
Businessman, of ___________________________[INSERT ADDRESS]

(the "Executive")

-and -

DIGITAL YOUTH NETWORK INC.

, a corporation continued under the federal laws of Canada whose address is
Suite 2055, 88 West Pender Street, Vancouver, BC V6B 4N9



(the "Company")

WHEREAS,

the Executive and the Company wish to execute this Agreement in order to
determine their rights and obligations in relation to the Executive's employment
by the Company:



IN CONSIDERATION

of (i) the payment of the sum of $100.00 to the Executive by the Company, (ii)
the mutual covenants and agreements herein contained and (iii) other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Executive, the parties hereby agree with one another as
follows:



1. INTERPRETATION

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

(a) "Affiliate" and "Subsidiary" will have the respective meanings ascribed to
such terms by the Canada Business Corporations Act on the date hereof;

(b) "Board" means the board of directors of the Company from time to time;

(c) "Business" means the business carried on by the Company of distributing
wireless telecommunication handsets and the sale of advertising over wireless
and other media, and such other business as is carried on by the Company from
time to time;

(d) "Business Day" means any day of the week except Saturday, Sunday or any
statutory or civic holiday observed in British Columbia;

(e) "Competitive Business" means a business similar to the Business which
competes with the Company for Customers or employees or in respect of the
development of Products;

(f) "Customer" means any Person who is a customer of the Company during the Time
Period;

(g) "Effective Date" means October ___, 2003;

(h) "Intangible Property" means all discoveries, inventions, improvements,
techniques, concepts and ideas, whether patentable or not, know-how and similar
intangible property made, discovered, conceived, invented or improved by the
Executive since the beginning of his employment by the Company, during the term
of his employment hereunder and for 6 months thereafter, whether alone or with
others and whether during regular working hours and through the use of the
facilities and property of the Company or any affiliate or otherwise, in any way
relating to the Business of the Company or any affiliate;

(i) "Person " includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, the Crown or any agency or instrumentality
thereof or any other entity recognized by law;

(j) "Product" means:

(i) any product or service manufactured, sold or distributed or any product
being developed by the Company as part of the operation of the Business; and

(ii) any product or service which is designed to serve the same purpose as, or
which is readily capable of being used to serve the same purpose as any of the
products or services referred to in paragraph (i) above;

(k) "Pro-forma Goals" means the Pro-forma financial goals set forth on Schedule
"A" hereto;

(l) "Territory" means those provinces of Canada and states of the United States
of America in which the Company carries on its Business as at the date of this
Agreement and any additional province or state in which the Company hereafter
carries on its Business; and

(m) "Time Period" means the period commencing on the date hereof and ending 2
years after the termination of the employment of the Executive with the Company
for any reason whatsoever.

1.2 Headings and Division

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation of this Agreement. The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer and will not be considered part of this Agreement. References
to an Article, Section or Subsection are to the corresponding Article, Section
or Subsection of this Agreement.

1.3 Number and Gender

In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.

1.4 Currency

All references in this Agreement to dollars, unless otherwise specifically
indicated, are expressed in Canadian currency.

1.5 Interpretation

The terms and provisions of this Agreement will not be construed against the
Company merely because the Company has acted to prepare this Agreement.

2. EMPLOYMENT

The Company hereby agrees to employ the Executive as its ____________ and the
Executive hereby accepts such employment, on and subject to the terms of this
Agreement. In faithfully and diligently performing his duties and
responsibilities as ________________ of the Company, the Executive will comply
with all lawful and reasonable instructions as may from time to time be given to
him by the ______________ Board. The Company reserves the right during the
course of the Executive's employment to modify the Executive's duties and
responsibilities as the Company deems necessary and appropriate from time to
time.

3. TERM

This Agreement and the Executive's employment will be for a term of one year
commencing on ______________, the "Effective Date and expiring on October ____,
2004, subject to earlier termination as provided in Article 12. At the end of
the initial term of this Agreement, it will be automatically renewed for
successive one year periods unless either party gives written notice to the
other party of non-renewal at least 90 days in advance of the expiration date of
the then current term or period. The initial term and each additional one year
period during which this Agreement remains in effect are collectively referred
to as the "Term").

4. DUTIES

4.1 Devotion of Time

During the Term, the Executive will

(a) devote substantially all of his full time and energies to the Business and
affairs of the Company and its subsidiaries;

(b) well and faithfully serve the Company and its subsidiaries;

(c) use his best efforts, skills and abilities to promote the interests of the
Company and its subsidiaries; and

(d) serve as an officer and director of the Company and any subsidiary of the
Company if duly elected or appointed as such.

4.2 Duties

The Executive's duties will include but not be limited to the following:

[Description varies from contract to contract]

The Executive will also perform such other tasks and duties related to the
foregoing as may from time to time be determined by the Board. The Executive
will, in carrying out his obligations under this Agreement, report to the Board
on a regular basis.

4.3 Hours of Work

The Executive acknowledges that the hours of work involved will vary and be
irregular and are those hours required to meet the objectives of the Company.
The Executive acknowledges that this Section constitutes an agreement to work
such hours where such agreement is required by applicable legislation. The
Executive also acknowledges that he is a senior executive of the Company and is
in the position of a fiduciary with respect to the Company and all of its
property and assets, whether tangible or intangible.

4.4 Place of Work

The Executive acknowledges that in order to devote substantially all of his full
time and energies to the Business and affairs of the Company, the Executive will
be required to reside within the Greater Vancouver Regional District and to
fulfill his duties to the Company primarily from the Company's principal
business office in Vancouver, British Columbia.

5. CONFIDENTIAL INFORMATION

5.1 No Use of Other Information

The Company is not employing the Executive to obtain the confidential
information or business opportunities of any prior employer and the Executive is
hereby requested and directed by the Company to disclose to the Company in
writing, and to comply with, any obligations that he may have to any prior
employer.

5.2 Confidentiality Obligations

The Executive acknowledges that as _________________, he has acquired and will
acquire information about certain matters and things which are confidential to
the Company and which information is the exclusive property of the Company.
Further, the Executive acknowledges that the Business depends significantly upon
the maintenance of trade secrets, technical innovations and other confidential,
proprietary information that the Company has developed over a long period of
time and at great expense. The Executive further acknowledges that the Company
has developed a close and valuable relationship with many of its customers and
suppliers. In partial consideration for the Executive's employment by the
Company, the Executive covenants and agrees that he will not, at any time during
the term of his employment by the Company or thereafter, until such information
becomes part of the public domain, reveal, divulge or make known to any persons
or entity (other than the Company and its duly authorized employees) or use for
his own or any other's benefit, the Company's trade secrets, the source code of
its software products, software products, production processes and materials,
formulae, research techniques or accomplishments, copyrights, trademarks,
patents, knowledge of any of the business or financial affairs of the Company,
and personnel files, as well as customer lists and information concerning the
identity, needs, and desires of actual and potential customers of the Company
and its subsidiaries, joint ventures, partners, and other affiliated persons and
entities as well as any other information regarded by the Company as
confidential, which during or after his employment pursuant hereto is made known
to the Executive. The Executive acknowledges that, without prejudice to any and
all other rights of the Company, an injunction is the only effective remedy to
protect the Company's rights and property as set out in this Section and the
Executive hereby consents to entry of an injunction against him if he breaches
the provisions of this Section, restraining him from any further breach of this
Section.

6. INVENTIONS AND DISCOVERIES

6.1 Disclosure and Assignment

The Executive agrees to fully and freely (and without expense to the Company)
record in a legible manner, in writing or in electronic form, and to communicate
to the Company, and the Executive hereby assigns to the Company without the need
for any further consideration or compensation therefor, all of his right, title
and interest in and to all Intangible Property.

6.2 Waiver of Moral Rights

The Executive irrevocably waives in favour of the Company any and all moral
rights that he may have with respect to the Intangible Property.

6.3 Ownership

All Intangible Property will be the sole and exclusive property of the Company
and, upon request by the Company at any time or from time to time during the
term or after the termination of the Executive's employment, the Executive will
deliver to the Company all designs, drawings, sketches, models, prototypes,
notes and other data and records relating to the Intangible Property that may be
in his possession or otherwise available to him.

6.4 Further Documents

The Executive agrees that he will at all times (both during the continuance of
his employment hereunder and at all times thereafter) take all action and
execute and file all such documents to assist the Company or its assignees in
every way to protect the rights of the Company or its assignees under this
Article 0 (including without limitation the execution of one or more waivers of
moral rights) and to vest in the Company or its assignees the entire right,
title, interest and benefits (including without limitation patent and copyright
rights) in and to any and all Intangible Property.

6.5 Non-Disclosure of Intangible Property

The Executive will not (either during the continuance of his employment
hereunder or at any time thereafter) disclose any of the Intangible Property to
any Person or use any of the Intangible Property for his own purposes or for any
purpose other than those of the Company and its affiliates. Notwithstanding the
foregoing, the Executive will have the right to disclose Intangible Property as
directed by the Company, provided that all such disclosure is solely for the
purpose of furthering the Company's interests.

7. CONFLICT OF INTEREST

During the Term, the Executive will give the Company his undivided loyalty and
will devote his entire working time, ability, and attention to the Business, and
he will not accept other employment or engage in any other outside business
activity which interferes with the performance of his duties and
responsibilities under this Agreement, except with the prior written consent of
the Company.

8. VACATION

The Executive will be entitled to a vacation of up to two weeks in each calendar
year. Such vacation will be taken at such time as agreed between the Company and
the Executive.

9. EXPENSES

The Company will pay or reimburse the Executive for all reasonable travel and
other reasonable out-of-pocket expenses actually and properly incurred by him in
connection with his duties in accordance with the Company's expense policy in
effect from time to time.

10. COMPENSATION

10.1 Salary

The Company will pay to the Executive, and the Executive hereby accepts as full
compensation for all his services and duties hereunder, a base salary of
$___________ per annum. The Executive's base salary is payable in accordance
with the Company's standard salary payment schedule and is subject to source
deductions and other deductions required to be deducted and remitted under
applicable provincial or federal laws of Canada or Company policy in effect from
time to time.

10.2 Stock Bonus

If the Company achieves the Pro-forma Goals on or before the first anniversary
of the Effective Date, the Company shall cause its parent company, Ocean
Ventures Inc. ("OCV"), to issue to the Executive One Hundred Twelve Thousand
Five Hundred (112,500) common shares in the capital of OCV (the "Bonus Shares").
The right to receive the Bonus Shares shall vest on the one-year anniversary of
the Effective Date only if (a) the Executive is then still employed by the
Company, and (b) the Company has then achieved the Pro-forma Goals. The Bonus
Shares will be subject to such restrictions on resale as are required by law and
the certificates evidencing them will bear the following legend:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 ACT (THE "1933 ACT"), OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

11. BENEFITS

The Executive will be entitled to participate in any plans maintained from time
to time by the Company for the benefit of the Company's employees, including,
but not limited to, those pertaining to group life, accident, sickness and
medical insurance and pensions, all within the terms of such plans.
Participation by the Executive in any of the foregoing plans, programmes and
benefits is subject to the Executive being able to satisfy any pre-conditions of
general application to the participation of all employees in such plans. All of
the employee benefit plans referred to or contemplated by this Agreement will be
governed solely by the terms of the underlying plan documents and by applicable
law. Nothing in this Agreement will impair the Company's right to amend, modify,
replace and terminate any and all such plans in its sole discretion as permitted
by law. This Agreement is for the sole benefit of the Executive and the Company,
and is not intended to create an employee benefit plan or to modify the terms of
existing plans except as expressly set forth herein.

12. TERMINATION

The Executive's employment hereunder may be terminated in each of the
circumstances in Sections 12.1 to 12.5 inclusive.

12.1 Death

This Agreement and the Executive's employment hereunder will terminate
immediately upon the death of the Executive. Any termination pursuant to this
Section will be deemed to be termination for cause.

12.2 Disability

The Company may terminate the Executive's employment hereunder if the Executive,
by reason of physical or mental disability, is unable to fulfil his obligations
and duties hereunder on a full time basis for a period of 4 months in any 12
month period (other than by reason of authorized vacation or leave).

12.3 Cause

The Company may terminate the Executive's employment hereunder immediately for
cause. The term "cause" will include, without limitation:

(a) any failure by the Executive to observe and perform any of his covenants and
obligations under this Agreement, including but not limited to, the failure or
refusal of the Executive to comply with the lawful and reasonable directions or
instructions of the Company on any material matter;

(b) fraud, dishonesty, negligence or wilful malfeasance by the Executive in
connection with the performance of his duties hereunder;

(c) any commission of a crime by the Executive;

(d) any intentional or willful conduct of Executive which in the opinion of the
Company, acting reasonably, tends to bring the Company into disrepute;

(e) any use or abuse of alcohol or drugs by the Executive which adversely
affects the Executive's ability to perform his duties hereunder;

(f) the failure of the Executive to meet certain reasonable performance
objectives that are defined by the Board and that are mutually agreed to in
advance by the Executive and the Company in writing, which failure is not cured
to the satisfaction of the Company within 15 days after written notice
specifying such failure in reasonable detail has been delivered to the
Executive;

(g) excessive absenteeism for whatever cause other than as contemplated within
Section 12.2 which, in the Company's sole determination, acting reasonably,
results in the Executive being unable to perform his duties hereunder; or

(h) any act that would constitute cause under the common law of the Province of
British Columbia.

12.4 Without Cause

The Company may terminate this Agreement and the employment of the Executive
hereunder at any time without cause and without notice immediately upon payment
of the amounts stipulated in Section 13.3, and after the effective date of such
termination, the Executive will be entitled to no further rights or benefits
hereunder or in connection with his employment by the Company and the Executive
hereby irrevocably waives any claims against the Company in that regard. The
foregoing amounts represent the Company's maximum termination and severance
obligations to the Executive. This provision will remain in full force and
effect unamended notwithstanding any other alterations to the Executive's terms
and conditions of employment or to this Agreement, whether fundamental or
otherwise, unless the Executive and the Company otherwise agree in writing.

12.5 Termination by the Executive

The Executive may terminate this Agreement and his employment with the Company
hereunder upon giving not less than 3 months written notice to the Company.

13. COMPENSATION ON TERMINATION

13.1 Compensation on Termination for Disability

During any period that the Executive fails to perform his duties hereunder as a
result of a physical or mental disability, the Executive will continue to
receive the salary payable to the Executive pursuant to and in accordance with
the terms of Article 10 until his employment is terminated pursuant to Section
12.2, provided that payments so made to the Executive will be reduced by the sum
of the amounts, if any, payable to the Executive under any disability benefit
plans of the Company or under any governmental disability insurance programmes
or other plans in which the Executive is a participant or pursuant to which the
Executive is entitled to receive benefits.

13.2 Compensation on Termination for Cause

If the Executive's employment is terminated for cause, then the Company will pay
the Executive his salary owing up to and including the date of termination and
upon making such payment the Company will have no further obligations to the
Executive under this Agreement or in connection with his employment by the
Company.

13.3 Compensation on Termination Without Cause

If the Executive's employment is terminated by the Company pursuant to Section
12.4 at any time during the first three months of the term of this Agreement,
the Company will pay to the Executive, in full and final satisfaction of any
obligation that the Company might then have to the Executive, an amount equal to
all salary yet unpaid and due to the Executive as at the day of termination and
the Executive will not be entitled to receive any notice or termination pay. If
the Executive's employment is terminated by the Company pursuant to Section 12.4
at any time after the first three months of the term of this Agreement, the
Company will either give to the Executive one week's notice or, at its election,
it may pay to the Executive an amount, to be inclusive of all termination and
severance amounts payable under this Agreement and any applicable laws, equal to
one week of base salary or such greater amount as the Company may be required to
give the Executive at that time pursuant to the Employment Standards Act
(British Columbia). As at the date of this Agreement, the Employment Standards
Act provides for severance payments or notice or a combination of both equal to
one week after three months employment, two weeks after twelve months employment
and, after three years employment, one week for each completed year of
employment to a maximum of eight weeks. Nothing in this Agreement shall be
construed as requiring the Company to pay money in lieu of notice unless
required to do so pursuant to the Employment Standards Act. All payments made to
the Executive under this Section will be less all applicable statutory
deductions and withholdings which the Company is required to make from time to
time. The amount payable under this Section will be paid to the Executive in
equal monthly instalments on the first day of each month during the Time Period.
Notwithstanding the foregoing, in the event that the Executive breaches his
obligations pursuant to Article 14 of this Agreement, and in addition to any
other rights of the Company in such event, the Company's obligation to pay any
amounts due to the Executive in excess of those provided for in the Employment
Standards Act, under this Section will terminate.

14. NON-COMPETITION AND NON-SOLICITATION

14.1 Non-Competition

The Executive will not, during the Time Period and within the Territory,

(a) directly or indirectly carry on, engage in or participate in any Competitive
Business either alone or in partnership or jointly or in conjunction with any
other Person; or

(b) directly or indirectly assist (as principal, beneficiary, director,
shareholder, partner, nominee, executor, trustee, agent, servant, employee,
independent contractor, supplier, consultant, lender, guarantor, financier or in
any other capacity whatever) any Person to carry on, engage in or participate in
a Competitive Business; or

(c) have any direct or indirect interest or concern (as principal, beneficiary,
director, shareholder, partner, nominee, executor, trustee, agent, servant,
employee, consultant, independent contractor, supplier, creditor or in any other
capacity whatever) in or with any Person, if any part of the activities of such
Person consists of carrying on, engaging in or participating in a Competitive
Business.

14.2 Non-Solicitation

During the Time Period, the Executive will not:

(a) directly or indirectly solicit any Customer except for the sole benefit of
the Company or for a purpose that does not compete with the Company; or

(b) directly or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer
except for the sole benefit of the Company or for a purpose that does not
compete with the Company; or

(c) have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever) in or with any Person if any of the activities of
such Person or entity consists of soliciting any Customer, if such solicitation
is directly or indirectly intended to result in a sale of any product or service
to such Customer and is directly or indirectly competitive or potentially
competitive with any product or service then produced by the Business; or

(d) on his behalf or on behalf of any Person, directly or indirectly contact
customers or clients of the Company to encourage such customers or clients to
cease or restrict doing business with the Company, or in any way interfere with
or attempt to disrupt the Company's customer and client relationships,
contractual or otherwise.

14.3 Employees

During the Time Period, the Executive will not directly or indirectly solicit or
induce, or attempt to solicit or induce, or offer employment to, any employee,
independent contractor, or consultant of the Company to leave the Company's
employ or terminate services to the Company, except for the sole benefit of the
Company and with the prior written consent of the Board.

14.4 Exception

Nothing in this Article 14 will prevent the Executive from directly or
indirectly owning up to an aggregate of 1% of the issued capital stock of any
public company the price of whose shares is quoted in a published newspaper of
general circulation.

14.5 Covenants Reasonable

The Executive agrees that:

(a) the covenants contained in this Agreement are essential elements to this
Agreement and that the Company would not have entered into this Agreement
without them;

(b) considering the market for the products of the Company, the Territory is
reasonable in order to protect the legitimate business interests of the Company;

(c) since the breach by him of any of the provisions of this Article 14 would
cause serious and irreparable harm to the Company which could not adequately be
compensated for in damages, in the event of a breach by him of any of such
provisions, the Executive consents to an injunction being issued against him
restraining him from any further breach of any such provision, but the
provisions of this Section will not be construed so as to be a derogation of any
other remedy which the Company may have in the event of such breach; and

(d) the Time Period will be extended by the time the Executive is in breach of
any provision of this Article 14.

14.6 Severability

If a court of competent jurisdiction determines that all or any portion of the
covenants set forth in this Article 14 are void or unenforceable in the
circumstances, then such void or unenforceable provision will, automatically and
without further act on the part of the parties hereto, but only as regards those
matters or parties before the court, be reduced in scope, territory or duration
of time to such an extent that such court would hold the same to be enforceable
in the circumstances before the court.

14.7 Covenants Independent

The existence of any claim or cause of action of the Executive against the
Company or any affiliate thereof whether pursuant to this Agreement or otherwise
will not constitute a defence to the enforcement by the Company of the
provisions of this Article 14.

15. GENERAL

15.1 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Company and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, that form part of or affect this Agreement, or which induced any party
to enter into this Agreement or on which reliance is placed by any party, except
as specifically set forth in this Agreement.

15.2 Amendment

This Agreement may be amended or supplemented only by a written agreement signed
by each party.

15.3 Waiver of Rights

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement will be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement will constitute a
waiver of such right. No single or partial exercise of any such right will
preclude any other or further exercise of such right or the exercise of any
other right.

15.4 Applicable Law

This Agreement will be governed by and construed in accordance with the laws in
force in the Province of British Columbia. Each party irrevocably submits to the
sole and exclusive jurisdiction of the courts of British Columbia with respect
to any matter arising hereunder or related hereto.

15.5 Time

Time is and will remain of the essence of this Agreement and all of its
provisions.

15.6 Notices

Any notice, demand or other communication (in this Section, a "notice") required
or permitted to be given or made hereunder must be in writing and will be
sufficiently given or made if:

(a) delivered in person during normal business hours on a Business Day and left
with a receptionist or other responsible employee of the Company or any family
member of the Executive at the applicable address set forth below;

(b) sent by prepaid first class mail; or

(c) sent by any electronic means of sending messages, including telex or
facsimile transmission, which produces a paper record ("Electronic
Transmission") during normal business hours on a Business Day, charges prepaid
and confirmed by prepaid first class mail;

in the case of a notice to the Executive, addressed to him at:

___________________________________

Facsimile: (604) _____________________

and in the case of a notice to the Company, addressed to it at:

Suite 2055, 88 West Pender Street
Vancouver, BC V6B 4N9

Attention: Chairman of the Board

Each notice sent in accordance with this Section will be deemed to have been
received:

(d) at the time on the day it was delivered;

(e) at the beginning of business on the third Business Day after it was mailed
(excluding each Business Day during which there existed any general interruption
of postal services due to strike, lockout or other cause); or

(f) one hour after they were sent on the same day that it was sent by Electronic
Transmission, or at the start of business on the first Business Day thereafter
if the day on which it was sent by Electronic Transmission was not a Business
Day.

The Executive or the Company may change the address for notice by giving notice
to each other as provided in this Section.

15.7 Assignment

This Agreement may not be assigned by the Executive, but may be assigned by the
Company to any successor in interest to the Business. If the Company does not
survive any merger, acquisition, or other reorganization, then it will make a
reasonable effort to obtain an assumption of this Agreement by the surviving
entity in such merger, acquisition, or other reorganization, but the failure to
obtain such assumption will not prevent or delay such merger, acquisition, or
other reorganization or relieve the Company of its obligations under this
Agreement. Subject thereto, this Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators,
legal personal representatives, successors (including any successor by reason of
amalgamation or statutory arrangement of any party) and permitted assigns.

15.8 Severability

Subject to Section 15.7, if any provision of this Agreement is determined to be
invalid or unenforceable, that will not affect the validity or enforceability of
any other provision hereof. The parties will in good faith negotiate a mutually
acceptable and enforceable substitute for the invalid or unenforceable
provision, which substitute will be as consistent as possible with the original
intent of the parties.

15.9 Further Assurances

Each party will do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at all time and from time to
time reasonably requests be done and or executed, in order to give full effect
to the provisions of this Agreement.

15.10 Independent Legal Advice

The Executive acknowledges that he has read and that he fully understands this
Agreement and he acknowledges and agrees that the Company has given him the
opportunity to seek, and has recommended that he obtain, independent legal
advice with respect to the subject matter of this Agreement. Further, the
Executive hereby represents and warrants to the Company that he has sought
independent legal advice or waives such advice.

15.11 Counterpart

This Agreement may be executed in counterpart, each of which, when so executed,
will be deemed to be an original copy hereof and thereof, and all such
counterparts together will constitute but one single agreement. Each party may
deliver a counterpart signature page by facsimile transmission.

IN WITNESS WHEREOF

the parties have duly executed this Agreement on the date first written above.



DIGITAL YOUTH NETWORK INC.




Per:
Name:
Title:



 

SIGNED, SEALED and DELIVERED by ______________ in the presence of:


Signature

Print Name

Address



Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)









OCEAN VENTURES INC. hereby joins in this Agreement as at the Effective Date for
the limited purpose of agreeing to the provisions of Section 10.2, pertaining to
the issue of Bonus

Shares, but only to the extent that the Company is, on the one-year anniversary
of the Effective Date, still the wholly-owned subsidiary of Ocean Ventures Inc.

OCEAN VENTURES INC.



Per:
Authorized Signatory



SCHEDULE "A"

PRO-FORMA FINANCIAL GOALS

 

 